DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is based on Applicant's argument/remarks filed on May 24, 2021, in response to the Non-Final Office Action dated January 6, 2021, and the agreement reached by both parties during the telephonic interview with Applicant's representative, Attorney Zachary P. Piccolomini (Reg. No. 63,390) on June 4, 2021.

Claims 1-21 are presented for prosecution and are allowed via the following Examiner’s Amendment.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephone interview with Zachary P. Piccolomini (Reg. No. 63,390) on June 4, 2021.

The application has been amended as follows:
IN THE CLAIMS:


1. (Currently Amended) A method comprising, obtaining program information including program code and test information for testing the program code, the test information associated with context information for providing context for testing the program code, wherein: 
	the program code comprises multiple code portions and the program code simulates a system; and 
	the context information comprises at least one contextual item for a subset of the system that is part of, but not all of, the system; 
	generating coverage information by testing the program code according to the test information, wherein the coverage information comprises, for each of the multiple code portions, associated coverage result information; 
	determining a first association that identifies a subset of, but not all of, the test information for the subset of the system 
	determining a second association that identifies a code portion of the multiple code portions of the program code that simulates the subset of the system 
	determining a third association between the coverage result information of the coverage information and the test information; 
	determining a subset of the coverage information for the subset of the system based on the third association and a fourth association that identifies that the subset of the test information8921356.1Application No.: 16/731,4383 Docket No.: M1456.70027US01 is Reply to Office Action of January 6, 2021for testing the code portion of the program code that simulates the subset of the 
	the subset of the coverage information is part of, but not all of, the coverage information; 
	the fourth association is determined based on the first and second associations; and 
	the subset of the coverage information is the coverage result information for the code portion of the program code that simulates the subset of the system associated with the at least one contextual item of the context information; and 
providing instructions to display an indication of the subset of the coverage information.

4. (Currently Amended) The method of claim 1, wherein: 
	the program code comprises model components, wherein one of the model components comprises the code portion; 
	the test information specifies tests, wherein one of the tests comprises the subset of the test information; and 
	the third association comprises an association between the one of the tests and [[the]] coverage result information of the coverage information for the one of the model components.

8. (Currently Amended) The method of claim 1, wherein: 
	the test information specifies a test, wherein a portion of the test comprises the subset of the test information; 
	the at least one contextual item of the context information includes design requirements; the first association associates the design requirements with the portion of the test; 
	the second association associates the design requirements with the code portion of the program code; and 
the design requirements to the second association.

11. (Currently Amended) A system comprising: 
	at least one processor; and 
	at least one memory containing instructions that, when executed by the at least one processor, cause the system to perform operations comprising: 
	obtaining program information including program code and test information for testing the program code, the test information associated with context information for providing context for testing the program code, wherein: 
	the program code comprises multiple code portions and the program code simulates a system; and 8921356.1Application No.: 16/731,4386 Docket No.: M1456.70027US01 Reply to Office Action of January 6, 2021 
	the context information comprises at least one contextual item for a subset of the system that is part of, but not all of, the system; 
	generating coverage information by testing the program code according to the test information, wherein the coverage information comprises, for each of the multiple code portions, associated coverage result information; 
	determining a first association that identifies a subset of, but not all of, the test information for  the subset of the system 
	determining a second association that identifies a code portion of the multiple code portions of the program code that simulates the subset of the system 

	determining a subset of the coverage information for the subset of the system based on the third association and a fourth association that identifies that the subset of the test information is for testing the code portion of the program code that simulates the subset of the system associated with the at least one contextual item of the context information, wherein: 
	the subset of the coverage information is part of, but not all of, the coverage information; the fourth association is determined based on the first and second associations; and the subset of the coverage information is the coverage result information for the code portion of the program code that simulates the subset of the system associated with the at least one contextual item of the context information; and 
providing instructions to display an indication of the subset of the coverage information.

14. (Currently Amended) The system of claim 11, wherein: 
	the program code comprises model components, wherein one of the model components comprises the code portion; 
	the test information specifies tests, wherein one of the tests comprises the subset of the test information; and 
	the third association comprises an association between the one of the tests and [[the]] coverage result information of the coverage information for the one of the model components.

21. (Currently Amended) A non-transitory computer readable medium containing instructions that, when executed by at least one processor, cause a system to perform operations comprising: 
	the program code comprises multiple code portions and the program code simulates a system; and 
	the context information comprises at least one contextual item for a subset of the system that is part of, but not all of, the system; 
	generating coverage information by testing the program code according to the test information, wherein the coverage information comprises, for each of the multiple code portions, associated coverage result information; 
	determining a first association that identifies a subset of, but not all of, the test information for the subset of the system 
	determining a second association that identifies a code portion of the multiple code portions of the program code that simulates the subset of the system 
	determining a third association between the coverage result information of the coverage information and the test information; 
	determining a subset of the coverage information for the subset of the system based on the third association and a fourth association that identifies that the subset of the test information is for testing the code portion of the program code that simulates the subset of the system associated with the at least one contextual item of the context information, wherein: 8921356.1Application No.: 16/731,43810 Docket No.: M1456.70027US01 Reply to Office Action of January 6, 2021 
	the subset of the coverage information is part of, but not all of, the coverage information; 

	the subset of the coverage information is the coverage result information for the code portion of the program code that simulates the subset of the system associated with the at least one contextual item of the context information; and 
	providing instructions to display an indication of the subset of the coverage information.

END OF AMENDMENT

Allowable Subject Matter
6.	The following is Examiner’s statement of reasons for allowance: 
	The prior art of record teaches the general concepts of testing using simulation and context information (see Kalmar et al. 9665350).  However, based on Applicant’s remarks and further search, Examiner has concluded that the specific claim limitations “generating coverage information by testing the program code according to the test information, wherein the coverage information comprises, for each of the multiple code portions, associated coverage result information; determining a first association that identifies a subset of, but not all of, the test information for the subset of the system of the at least one contextual item of the context information; determining a second association that identifies a code portion of the multiple code portions of the program code that simulates  the subset of the system of the at least one contextual item of the context information; determining a third association between the coverage result information of the coverage information and the test information; determining a subset of the coverage information for the subset of the system based on the third association and a fourth association that identifies the subset of the test information 8921356.1Application No.: 16/731,4383 Docket No.: M1456.70027US01Reply to Office Action of January 6, 2021for testing the code portion of the in combination with the other recited claim elements, are not found in the prior art of record and would not have been obvious.  	
	Claims 1, 11, and 21 are therefore allowed.  Claims 2-10 and 12-20 are also allowed due to their respective dependence on allowable independent claims 1 and 11.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. SOUGH/SPE, Art Unit 2192